 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WAYNE MOSES,

Plaintiff,

- against -

NATIONAL RAILROAD PASSENGER
CORPORATION d/b/a “AMTRAK,”

Defendant.

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

1 \
OCUMENT

ae

 

 

SSSSsees X DOC #:
DATE FILED: |
L |
ORDER
18 Civ. 11561 (NRB)
------- Xx

It having been reported to this Court that this case has been

settled, it is

ORDERED that the above-captioned action be, and hereby is,

dismissed without costs and without prejudice to restoring the

action to this Court’s calendar if the application to restore the

action is made within 30 days.

DATED: New York, New York
November / , 2019

LDP bad

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 
